Citation Nr: 9933476	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-01 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertrophic 
rhinitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right jaw disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder, claimed as heart disease.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits claimed on appeal.  

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in August 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran's rhinitis is currently manifested by 
subjective complaints of difficulty breathing through the 
nose.  Current objective findings of the veteran's rhinitis 
include a normal nasal examination and treatment for allergic 
rhinitis on one occasion in the past several years.  

3.  The RO denied entitlement to service connection for a 
right jaw disorder by rating decision dated in August 1994.  
The veteran was notified of the decision but did not appeal.  
The RO's August 1994 decision represents the last final 
disallowance of entitlement to service connection for a right 
jaw disorder on any basis.

4.  The evidence submitted subsequent to the RO's August 1994 
decision, which includes essentially only the veteran's 
testimony, in an attempt to reopen the veteran's claim for 
service connection is cumulative and redundant of evidence on 
file at the time the denial decision was made.

5.  The veteran has not submitted competent medical evidence 
that a cardiovascular disorder, claimed as heart disease, is 
related to service.

6.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a hearing loss 
disability.  Post-service medical evidence is negative for a 
confirmed hearing loss disability.

7.  The veteran has not submitted evidence of a medical nexus 
between the military service and the currently claimed 
hearing loss disability.


CONCLUSIONS OF LAW

1.  A compensable evaluation for hypertrophic rhinitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.97, Diagnostic 
Codes (DCs) 6522, 6523 (1999).

2.  The evidence submitted subsequent to the RO's August 1994 
rating decision denying entitlement to service connection for 
a right jaw disorder is essentially duplicative of evidence 
already submitted; therefore, is not new and the veteran's 
claim has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

3.  The claim of entitlement to service connection for a 
cardiovascular disorder, claimed as heart disease, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 
1999); 38 C.F.R. § 3.303 (1999).

4.  The claim for entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Evaluation for Hypertrophic 
Rhinitis

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

As an initial matter, the Board notes that the regulations 
regarding the respiratory system were changed effective in 
October 1996.  Shortly thereafter, the veteran filed a claim 
for an increased rating.  Although the veteran has been 
provided with the criteria for both the old and the new 
regulations, the Board finds that the new regulations are for 
application.  

The RO has rated the veteran's rhinitis under the old DC 6501 
for chronic atrophic rhinitis.  Under the new regulations 
(applicable here), the veteran is appropriately rated under 
DC 6523 (bacterial rhinitis).  Because the evidence shows a 
diagnosis of allergic rhinitis, the Board will also consider 
DC 6522 (allergic or vasomotor rhinitis).  Under DC 6523, a 
10 percent evaluation is warranted with permanent hypertrophy 
of the turbinates and with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 50 percent evaluation may be 
assigned with rhinoscleroma.  38 C.F.R. § 4.97, DC 6523 
(1999).  Allergic or vasomotor rhinitis warrants a 10 percent 
rating when there are no polyps but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side. A 30 percent rating is 
warranted when there were nasal polyps.  38 C.F.R. § 4.97, DC 
6522 (1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a compensable rating for 
rhinitis is warranted.  

Specifically, current outpatient medical records are negative 
for treatment or diagnosis of hypertrophic rhinitis.  In 
April 1996, the veteran sought treatment for a one month 
history of difficulty breathing through the nose and coughing 
up yellow sputum.  Medications included Tylenol and nose 
drops.  The clinical assessment was allergic rhinitis.  In a 
May 1996 examination, the veteran reported no history of 
diseases of the nose or throat.  A physical examination at 
that time showed that the nose and throat examination were 
within normal limits.  In a September 1996 note, the veteran 
complained of shortness of breath at night but it appeared to 
be related to a heart condition and not to rhinitis.

At a hearing before the Board in August 1999, the veteran 
described a nasal injury in service and post-service 
treatment.  He indicated that when he first moved to Florida, 
he received treatment at the VA clinic every three months.  
He related that the doctors did not say much about his 
current rhinitis, just examined him and set up the next 
appointment.  He denied ever having surgery and could not 
take medication for it because of his heart medication.  He 
reported that he mumbled, had problems breathing through his 
nose at night, but was taking no medication.  Upon further 
questioning, the veteran indicated that he had never had 
surgery but had problems breathing through his nose at night.  
He denied drainage because everything was clogged up.  He 
could not take nasal sprays but sometimes used salt water to 
irrigate his nose.  

After reviewing the rating criteria, the reported objective 
findings and the subjective complaints, the Board is of the 
opinion that a compensable evaluation is not warranted for 
hypertrophic rhinitis.  Specifically, there is no evidence of 
polyps or rhinoscleroma.  Further, although one incident of 
allergic rhinitis was noted in 1996, there is no evidence of 
on-going treatment for rhinitis.  In addition, the most 
recent outpatient examination of the nasal passages showed 
that they were normal.  Therefore, the Board finds that the 
objective findings of record do not support a compensable 
evaluation.  In conclusion, the medical evidence of record 
does not show that the veteran has a 50 percent obstruction 
on both sides or a complete obstruction on one side, or that 
polyps or rhinoscleroma are present; therefore, an increased 
evaluation would not be warranted under either DC 6522 or DC 
6523.

The Board has considered the veteran's sworn testimony and 
written statements, and his wife's sworn testimony, that his 
rhinitis is worse than currently evaluated.  Although his 
statements and their sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Jaw Disorder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Historically, the veteran filed a claim for entitlement to 
service connection for a right jaw disorder in March 1994, 
which was denied by rating decision dated in August 1994.  He 
was notified of the decision but did not appeal.  In November 
1996, he attempted to reopen his claim.  In support, he 
submitted outpatient treatment records; however, they showed 
no treatment for any jaw disorder.  In fact, in a May 1996 
outpatient examination, there was no history of any diseases 
of the head noted and an oral examination was noted to be 
within normal limits.  For purposes of the regulations, the 
Board finds that this evidence is not "new and material" in 
that it does not show any treatment for the issue claimed on 
appeal.  Because the medical evidence submitted does not bear 
directly and substantively on the matter under consideration, 
it adds no new information to that which was already known at 
the time of the previous decision.  

The Board has also considered the veteran's and his wife's 
testimony at a hearing before the Board in August 1999.  
There, the veteran described the various problems that he had 
had with his jaw in service and thereafter.  He related that 
he had difficulty keeping his lower dentures in his mouth and 
that it was difficult for him to chew food.  He indicated 
that he was told that maybe he lost his teeth because he lost 
the tendons when the jaw was removed and that made it easy 
for the teeth to come out.  He denied current treatment for a 
right jaw disorder and described a soreness of his jaw like a 
bad toothache.  His wife testified that the veteran had 
stomach problems because he could not chew his food properly.  
Upon further questioning, the veteran related that he had 
four teeth removed in service along with bone fragment of the 
jaw.  He sought further treatment in service but was only 
given aspirin.  He noted that he received post-service 
treatment about one year after service separation.  He also 
reiterated that there was some speculation that the loss of 
additional teeth was related to the original surgery.

Although the veteran testified as to the development of his 
claimed right jaw disorder, his testimony is repetitive of 
that already considered.  By all accounts, the RO considered 
the veteran's service records, multiple outpatient and 
private treatment records, and a VA examination at the time 
of the time of the previous denial.  Accordingly, the Board 
concludes that the evidence submitted at the Board hearing is 
essentially duplicative of evidence previously considered by 
the RO, and is therefore not "new" to reopen his claim as 
required under the applicable statutory and regulatory 
provisions.

The Board notes that during the pendency of the veteran's 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for "new and material" 
evidence, particularly as to "material" evidence.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The now-
current standard for the submission of new and material 
evidence was not in effect at the time of the original RO 
decision.  However, because the veteran's testimony is 
essentially duplicative of evidence previously submitted and 
he has not submitted any medical evidence showing treatment 
for a right jaw disorder, the Board finds that due process 
does not require that the case be remanded for consideration 
and readjudication by the RO under the guidance provided in 
Hodge.  That is, since the evidence is not "new," there is 
no need for additional adjudication by the RO.  The 
definition of "new" evidence is essentially unchanged by 
Hodge.  Because the evidence is not new or material, the 
Board need not reach the issue of whether the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

III.  Entitlement to Service Connection for a Cardiovascular 
Disorder, Claimed as Heart Disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, with 
certain enumerated disorders, such as cardiovascular disease, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of cardiovascular 
disease.  The December 1954 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
heart and his blood pressure was reported at 122/78.  In 
addition, there is no indication of any inservice history of 
cardiac symptomatology or hypertension.

Post service medical records are negative for a cardiac 
disorder for many years after service separation.  In January 
1960, the veteran was hospitalized for left sided chest pain 
but the diagnosis was pneumonia, and no cardiac involvement 
was reported.  In a December 1961 VA pension examination 
report, the cardiovascular system was normal, his blood 
pressure was 110/80, and a chest X-ray showed the heart to be 
of normal size, position, and contour.  

In 1980, some 25 years after service separation, the veteran 
was hospitalized with a two day history of precordial pain 
with radiation to the left shoulder.  The diagnosis was chest 
pain and questionable myocardial infarction.  He was 
discharged after approximately three weeks with diagnoses of 
unstable angina, myocardial infarction suspected but not 
proved, chronic gastritis, hemorrhoids, and anemia.  In 1982, 
he was again hospitalized for acute myocardial infarction 
suspected but not proven, and ischemic cardiomyopathy.  In 
September 1982, his medications included Isordil and Dyazide 
but he was able to run six miles before developing shortness 
of breath and chest pain.  A letter dated in May 1984, Larry 
W. Anthony, M.D., the veteran's private treating physician, 
indicated that he treated the veteran for hypertension, 
arterial disease, atherosclerotic coronary disease, and 
pancreatitis.  In 1985, the veteran was hospitalized for 
coronary artery disease with angina pectoris.  In a September 
1994 letter, P. Sreekumar, M.D., related that he treated the 
veteran for multiple myocardial infarctions, angina pectoris, 
osteoarthritis, interstitial lung disease, and hypertension.  
Outpatient treatment records show on-going treatment for 
angina and heart disease over the years.  

At the hearing before the Board in August 1999, the veteran 
testified that he had high blood pressure or a heart 
condition in service after being in an automobile accident 
and experiencing pain in the shoulder and down his left arm.  
He was told that he could not go to the hospital unless he 
was seriously ill.  He indicated that there was no record 
made of his complaints.  He first sought treatment after 
service in the late 1950s but the doctor was deceased and the 
records were not available.  He was told that his heart was 
not pumping normally and was given medication.  After the 
first doctor died, he was treated by another until that 
doctor retired.  He had been treated at the VA Health Clinic 
since 1982.  He had been told that he had arterial heart 
disease and that the first doctor told him that he had a 
heart attack or heart failure in service, based on what the 
veteran told him.  He indicated that his current treating 
physician told him that he had had his heart condition since 
service.  His wife testified that the veteran had three heart 
attacks in New Jersey and one since living in Florida, and 
that his medications had been adjusted.

Upon further questioning, the veteran observed that he 
developed chest pain a few days after being involved in an 
automobile accident with pain in his shoulder and left arm.  
He acknowledged that the car hit a tree and was demolished.  
He reflected that he had a couple more episodes of pain in 
service but ignored them and continued taking aspirin.  He 
denied having a separation physical examination.  He 
indicated that his first heart attack after service occurred 
in 1977.  He noted that he was placed on Lanoxin and Isordil 
in the 1960s, but was allergic to the Lanoxin.  

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran's cardiovascular disorder is related to 
service.  First, despite the veteran's testimony to the 
contrary, there is no evidence of cardiovascular disease or 
cardiac symptomatology shown in service.  Moreover, although 
he reported being on cardiac medications as early as the 
1960s, neither a January 1960 hospitalization note nor a 
December 1961 VA pension examination report made mention of 
cardiac medications.  Further, at the time the veteran 
initial sought treatment for chest pain, many years after 
service separation, there was no reference made to active 
military service.  In fact, at no time has the veteran 
reported to a treating physician that his cardiac 
symptomatology was related to service.  Finally, to the 
extent outpatient treatment notes show on-going treatment for 
cardiovascular disease, no physician had made a connection 
between the veteran's complaints and military service.  Thus, 
the medical evidence of record fails to establish a medical 
nexus between active duty service and the veteran's current 
complaints, and the claim must be denied as not well 
grounded.  

IV.  Entitlement to Service Connection for a Bilateral 
Hearing Loss Disability

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999). 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran contends, in essence, that he was exposed to 
acoustic trauma during his period of active duty service, and 
should be service connected for a bilateral hearing loss 
disability.  A review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
a hearing loss disability.  The December 1954 separation 
examination report demonstrates hearing of 15/15, 
bilaterally.  In addition, there is no indication of any 
inservice history of ear trauma.

Post service medical records are negative for a hearing loss 
disability for many years after service separation.  In a 
December 1961 pension examination report, the veteran's ears 
were reported as normal, although no audiogram was performed 
at that time.  In a May 1985 ENT examination report, the 
veteran's ears were noted to be clear and tympanic membranes 
were intact.  He did not report hearing loss at that time.  
In a May 1996 outpatient examination report, the examiner 
noted no history of diseases of the ears, and no mention was 
made of a hearing loss disability.  The only reference to a 
hearing loss disability is an October 1996 outpatient 
treatment note which indicated that the veteran was alert, 
"deaf," and in no acute distress.  

At the Travel Board hearing, the veteran testified that he 
worked on a firing range in service for about one month, and 
was exposed to noise for about three months and then was 
shipped off to France.  He did not wear ear protection 
because none was offered.  He first sought treatment for 
hearing loss in 1958 or 1959.  The treatment doctor is now 
deceased and his records were unavailable but the veteran 
indicated that he was told that his hearing loss could have 
been from service.  He sought treatment in the 1980s and was 
told that he needed a hearing aid.  He had worn his current 
hearing aids since 1984.  He reported ringing in his ears but 
denied regular follow-up treatment.  His wife indicated that 
his hearing was worse and that he had a lot of ringing in his 
ears.

Upon further questioning, the veteran denied trauma or a 
sharp pain in his ears during officer training but did 
related that he had soreness in the back of his ears.  He 
denied ringing in his ears during service but acknowledged 
that he had occasions when he did not understand someone 
talking to him.  He related that his wife first noticed his 
hearing loss because she would scream at him and he did not 
hear her.  He reported that he worked as a brakeman, then 
conductor, then assistant yard master at the railroad but was 
not exposed to a lot of noise trauma.

Even assuming that the veteran has a hearing loss disability 
which would meet VA standards, which is not shown on the 
record, the Board finds that the veteran has not provided any 
credible medical statements that would etiologically link any 
current hearing loss disability with military service.  The 
veteran has only offered his lay opinion concerning its 
development.  There is no competent opinion on file or 
presented to the effect that his hearing loss is related to 
military service.  The mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his hearing loss and tinnitus 
with an event or incurrence while in service, will not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  

This finding is supported by the veteran's service medical 
records which showed a normal clinical evaluation of the 
veteran's hearing.  Further, the post-service medical records 
made no mention of a hearing loss disability until many years 
after service separation.  By the veteran's own testimony, he 
did not seek treatment for hearing loss until the late 1950s, 
nearly four years after service separation.  Accordingly, 
even if he had been treated for a hearing loss disability for 
many years, the four year gap between service separation and 
treatment was not sufficient to satisfy the continuity 
requirement nor did the veteran meet the requirements for a 
presumptive disease.  In addition, except for the one casual 
mention that the veteran was deaf, none of the veteran's 
treating physicians have noted a hearing loss disability or 
attributed his hearing loss disability to military service.  
For all those reasons, the veteran's claims for entitlement 
to service connection for a hearing loss disability is not 
well-grounded as he has not submitted any competent evidence 
to demonstrate a medical nexus.

In conclusion, the Board has also reviewed the veteran's 
statements and sworn testimony and his wife's testimony that 
he has continually suffered from heart disease and a hearing 
loss disability essentially since separation from service.  
Although the veteran's statements are probative of 
symptomatology, they are not competent evidence of a 
diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).   
The veteran and his wife lack the medical expertise to offer 
an opinion as to the existence of current medical pathology, 
as well as to medical causation of any current disabilities.  
Id.  In the absence of competent evidence of a medical nexus, 
the claims are not well grounded and service connection is 
denied.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statements of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for well grounded claims.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claims 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Entitlement to a compensable evaluation for hypertrophic 
rhinitis is denied.

New evidence having not been submitted, the claim for 
entitlement to service connection for a right jaw disorder is 
not reopened and the benefits sought are denied.

Entitlement to service connection for a cardiovascular 
disorder, claimed as heart disease, is denied on the basis 
that the claim is not well grounded.

Entitlement to service connection for a bilateral hearing 
loss disability is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

